      CASE 0:20-cv-00238-PAM-HB Document 11 Filed 08/03/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 DeJuan Ford,                                                 Civ. No. 20-238 (PAM/HB)

                      Petitioner,

 v.                                                                              ORDER

 Warden Fikes,

                      Respondent.




       The above matter is before the Court on the Report and Recommendation (“R&R”)

of United States Magistrate Judge Hildy Bowbeer dated July 6, 2020.              The R&R

recommends denying both the Petition for a Writ of Habeas Corpus and Petitioner’s request

for an evidentiary hearing, and dismissing this matter with prejudice. Petitioner did not

object to the R&R and the time to do so has passed.



       This Court must review de novo any portion of an R&R to which specific objections

are made. 28 U.S.C. § 636(b)(1); D. Minn. L.R. 72.2(b). Having failed to object, Petitioner

waived his right to that review. United States v. Wise, 588 F.3d 531, 537 n.5 (8th Cir.

2009). Even had he objected, however, the Court agrees with the R&R’s conclusions that

Petitioner’s sentence-calculation claim is contrary to federal law. See 18 U.S.C. § 3585(b).
     CASE 0:20-cv-00238-PAM-HB Document 11 Filed 08/03/20 Page 2 of 2




      Accordingly, IT IS HEREBY ORDERED that:

         1. The R&R (Docket No. 10) is ADOPTED;

         2. The Petition for a Writ of Habeas Corpus (Docket No. 1) is DENIED;

         3. Petitioner’s request for an evidentiary hearing is DENIED; and

         4. This matter is DISMISSED with prejudice.



LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: August 3, 2020
                                                    s/ Paul A. Magnuson
                                                    Paul A. Magnuson
                                                    United States District Court Judge




                                          2
